Citation Nr: 1034822	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-07 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia, schizoid personality disorder, 
schizoaffective disorder, bipolar mood disorder, and 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In April 2009, the Board remanded the appeal for 
additional development.

The Board observes that the RO originally framed the issue on 
appeal as entitlement to service connection for major depression 
with psychosis.  However, the record indicates that the Veteran 
has also been diagnosed with schizophrenia, schizoid personality 
disorder, schizoaffective disorder, and bipolar mood disorder.  
Additionally, a statement from the Veteran's sister asserts that 
he suffers from PTSD that had its onset in service.  Claims for 
service connection for one psychiatric disability encompass 
claims based all other psychiatric diagnoses reasonably raised by 
the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board finds that the Veteran's claim is most 
appropriately characterized as reflected on the title page of 
this decision.

As a final preliminary matter, the Board recognizes that the 
Veteran is currently unemployed and his sister has submitted 
statements indicating that he is unable to work due to 
schizophrenia and other psychiatric problems.  Although the 
Veteran is not currently service connected for any psychiatric 
disorder, in light of the actions taken below, the Board 
interprets the aforementioned evidence as raising an implicit 
claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected disability 
(TDIU).  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a psychiatric disorder. 

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

Additionally, the Board observes that personality disorders are 
not diseases or injuries under VA regulations.  38 C.F.R. §  
3.303(c) (2009).  Nevertheless, service connection may be granted 
if the evidence shows that a psychiatric disability was incurred 
or aggravated in service and superimposed upon the preexisting 
personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2009); 
Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 
Vet. App. 439 (1992).

In this case, the Veteran contends that his psychiatric problems 
had their onset during his period of service as a musician in the 
Navy.  Additionally, the Veteran's sister has submitted 
statements indicating that he became depressed and paranoid after 
being attacked by local civilians while performing at various 
ports of call in Central and South America.  In those statements, 
the Veteran's sister further contends that his paranoia worsened 
and that he began hearing voices following stressful in-service 
episodes in which he was mistaken for an undercover narcotics 
agent and assigned a "captain's mast" as punishment for missing 
a concert.  

The Veteran's service personnel records show that he served as a 
musician in the Navy Show Band East.  His service medical records 
show that he was seen in a Navy mental health clinic for 
situational depressive reaction in August 1971.  Mental status 
evaluation by an in-service psychiatrist yielded a diagnosis of 
schizoid personality disorder.  The psychiatrist noted that the 
condition had existed prior to service.  Subsequent service 
medical records dated in February 1973 also show a diagnosis of 
schizoid personality, while records dated in November 1973 show 
treatment for moderate depression following disciplinary 
proceedings.  However, the Veteran's separation examination dated 
the following month, in December 1973, was negative for any 
complaints or clinical findings of psychiatric disorders.

Post-service medical records show that the Veteran began 
experiencing auditory hallucinations and suicidal ideations in 
December 2002 and thereafter sought inpatient treatment at a VA 
psychiatric facility for six months.  

The Veteran was afforded a VA psychiatric examination in October 
2003, at which he reported a history of alcoholism and "on and 
off again" depression since leaving the Navy.  However, the 
Veteran acknowledged that he had not sought psychiatric treatment 
until December 2002.  Mental status evaluation yielded diagnoses 
of major depressive disorder with psychosis, in remission, and 
schizoid personality style.  However, the September 2003 examiner 
determined that the Veteran did not currently meet the criteria 
for schizophrenia under the DSM-IV.  Additionally, that examiner 
opined that the Veteran's alcoholism and depression had preceded 
service and persisted until December 2002 when he developed major 
depression with psychosis.  

The Veteran underwent another VA examination in May 2005, at 
which he was noted to have a history of depression that began in 
childhood and continued during his adolescence.  Based on the 
results of the examination, the VA examiner determined that the 
Veteran had a personality disorder and psychotic depression that 
rendered him incompetent to manage his funds.  However, that 
examiner did not opine as to whether any of the Veteran's 
psychiatric problems were related to his military service.

Subsequent VA treatment records show that the Veteran has 
continued to receive individual and group therapy at a mental 
health clinic.  He has been diagnosed with several different 
psychiatric disorders, including schizophrenia, psychosis, 
depressive disorder, schizoid personality disorder, 
schizoaffective disorder, and bipolar mood disorder.  
Additionally, the Veteran's sister has asserted that if a 
diagnosis of PTSD had existed when the Veteran was in the Navy, 
he likely would have been diagnosed with that condition as a 
result of his in-service stressors.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

While the Veteran has already undergone prior VA examinations, no 
clear etiology of any psychiatric disorder has been established.  
Pursuant to the Board's April 2009 remand, the Veteran was 
scheduled for a VA psychiatric examination on June 12, 2009, but 
did not report.  The record shows that, on June 11, 2009, a staff 
member at the VA Medical Center placed a telephone call to what 
was believed to be the Veteran's residence and left a voice 
message advising him of his examination scheduled for the 
following day.  An additional attempt was made to notify the 
Veteran on the date of the examination, but contact was not 
established.  The VA staff member also attempted to call the 
Veteran's mother, but noted that her telephone number was out of 
service.  

Significantly, the record does not show that an examination 
notification letter was ever sent to or received by the Veteran.  
Moreover, his sister now contends that he did not receive timely 
notification of the examination and, in fact, did not know that 
an examination had been scheduled until he was informed of it one 
year later in a June 2010 supplemental statement of the case.  
She requested that the Veteran be afforded an additional VA 
examination in support of his claim.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  In light of the contentions raised by the 
Veteran's sister, and because a copy of a letter notifying the 
Veteran of his most recently scheduled VA examination has not 
been associated with the claims folder, it remains unclear to the 
Board whether he was properly notified of that examination.  
Accordingly, the Board finds that an additional VA examination 
and opinion is necessary in order to fully and fairly assess the 
merits of the Veteran's claim.  That examination should include a 
review of all pertinent evidence in the Veteran's claims folder.  
38 C.F.R. § 4.1 (2009).  Additionally, that examination should 
specifically address whether any of the Veteran's currently 
diagnosed psychiatric disorders, including schizophrenia, 
psychosis, depressive disorder, depression, schizoid personality 
disorder, schizoaffective disorder, and bipolar mood disorder, 
are related to his documented in-service mental health problems 
or any other aspect of his military service.  

Moreover, because the Veteran was assessed in service with a 
preexisting personality disorder, the Board finds that, on 
remand, the VA examiner should expressly comment on whether the 
Veteran, in fact, had a personality disorder during active 
service and, if so, whether he also had a separate psychiatric 
disorder, which was superimposed on that personality disorder 
during active service.  38 C.F.R. §§  4.9; 4.125(a), 4.127 
(2009); Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Furthermore, the Board observes that the Veteran's sister has 
essentially argued that the Veteran has PTSD that is causally 
related to one or more in-service stressors.  Based on those 
statements from the Veteran's sister and his extensive clinical 
treatment for multiple psychiatric disorders, it remains unclear 
to the Board whether the Veteran meets the DSM-IV criteria for 
PTSD and, if so, whether that diagnosis is based on one or more 
specific in-service stressors.  Accordingly, the Board finds that 
a VA examination and opinion conducted in accordance with the 
revised PTSD regulations, noted above, is necessary in order to 
fairly decide the merits of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Finally, VA medical records appear to be outstanding.  The record 
shows that, as of April 2010, the Veteran was receiving regular 
VA mental health treatment for chronic undifferentiated 
schizophrenia and related psychiatric symptoms.  However, no 
subsequent VA medical records have been associated with his 
claims folder.  Because it appears that there may be outstanding 
VA medical records dated after April 2010 that may contain 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on remand.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the New Orleans VA 
Medical Center and the Baton Rouge Outpatient 
Clinic dated from May 2010 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and etiology 
of any current psychiatric disability.  The 
claims folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the opinion 
with all other pertinent evidence of record, 
including the service medical records showing 
treatment for a preexisting schizoid personality 
disorder and moderate depression following 
disciplinary proceedings, and the post-service VA 
and private medical records showing extensive 
treatment for multiple psychiatric disorders, 
including schizophrenia, psychosis, depressive 
disorder, schizoid personality disorder, 
schizoaffective disorder, and bipolar mood 
disorder.  The examiner should also consider the 
lay statements submitted by the Veteran's sister, 
indicating that he currently suffers from PTSD 
and related psychiatric problems as a result of 
multiple in-service stressors, including coming 
under attack by local civilians while performing 
as a Navy musician in Central and South America, 
being mistaken for an undercover narcotics agent, 
and receiving a "captain's mast" as punishment 
for missing a concert.  Additionally, the VA 
examiner should consider any evidence of 
continuity of symptomatology of psychiatric 
problems since service offered by the Veteran.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
VA examiner's opinion should specifically address 
the following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based and state whether each 
stressor is related to the Veteran's fear 
of hostile military or terrorist activity.  

d)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
schizophrenia, psychosis, depressive 
disorder, schizoid personality disorder, 
schizoaffective disorder, and bipolar mood 
disorder, was caused or aggravated by the 
Veteran's period of active service.

e)  Noting the Veteran's in-service 
diagnosis of a personality disorder, 
comment on whether he, in fact, had a 
personality disorder during active service 
and, if so, whether a separate psychiatric 
disorder was superimposed on that 
personality disorder in service.

f)  State whether any psychiatric disorder 
clearly and unmistakably pre-existed the 
Veteran's entrance to service.  If so, 
state whether it is at least as likely as 
not (50 percent or more probability) that 
any pre-existing psychiatric disability 
increased in severity during his service 
beyond the natural progress of the 
disorder.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

